OPINION — AG — ** COMMISSIONER OF HEALTH — POWERS REGARDING LOCATION OF SEWAGE PLANT ** THE PROVISIONS OF 63 O.S. 1971, 1-908 [63-1-908] THRU 63 O.S. 1971, 1-911 [63-1-911], DO NOT CONFER JURISDICTION ON THE STATE COMMISSIONER OF HEALTH TO CONSIDER JURISDICTION ON THE STATE COMMISSIONER OF HEALTH TO CONSIDER THE PROPOSED LOCATION OF THE SEWAGE TREATMENT PLANT PROPOSED TO BE BUILT BY THE CITY OF OKLAHOMA CITY, PRIOR TO THE ISSUANCE OF A PERMIT BY THE STATE COMMISSIONER. IN ATTEMPTING TO DETERMINE WHETHER TO ISSUE A PERMIT FOR THE CONSTRUCTION OF A SEWAGE TREATMENT PLANT, THE STATE COMMISSIONER OF HEALTH SHOULD CONSIDER ONLY THOSE THINGS WHICH HAVE A MATERIAL BEARING UPON THE ITEMS ENUMERATED IN THE PROVISIONS OF 63 O.S. 1971, 1-908 [63-1-908] THRU 63 O.S. 1971, 1-911 [63-1-911], WHICH ARE TO BE CONSIDERED BY HIM IN ARRIVING AT HIS DETERMINATION. CITE: 63 O.S. 1971, 1-908 [63-1-908] (ODIE A. NANCE)